                   Case 2:19-cr-01715-RB Document 69 Filed 08/13/20 Page 1 of 1
                                                                                                 FILEI)

                                                        for   ttc                                AU6I S PE.0
                                                DirHc.tof NewMedco                         i.:
                                                                                                                  .

         IJMTED STATES OF AMERICA                                                    MITCHELL.R. ELFEBS
                                                              )
                     v.                                       )                               CLERK
                                                              )         CascNo. l0E4 2: I $CR-0171s-RB-l
             James Chrictophcn      Bcnvic                    )
                      Dcferda   t                             )


                                                ARREST WANRANT

To:    Any authorizcd law enforcement officer

YOU ARE COMMAITIDED to arlest ad bring bofore a Unitcd Sres ltagistrEte Judge without umccescary
dolay, James Chistorphcr Bcovic, u,ho is acqucd of m ofreosc or violation basod oa thc following dosumalt
filed with the court:


 tr Indictaent tr    Supcrsoding                  tr Infornation tr      Supersedinglnformation          tr Coqlaiut
                  Indicment
 tr Probation Violation Petition      D Srrycrviscd Rclcaso Violation     Petitim     El   Violatbn tr Orrdcr of trc
                                                                                     Notioc               Court

This offcnsc is bricfly dcrcribcd as follows:

Thc Ia Pasada llalfuay Honsc, in Albuqucrrquo, Ncw Nfexico, adviscd that thc dcfendaot will uo locgrr be
permitcd to reridc at thc ftcility dno to violating


 *", gfihad
 City urd shtc;
                                                                                           naneand




 Tlris wartent was rcceived on ( datc 1 1 N     vuz-o         andthe pcrson war errc,stcd on ( dsts)
 at ( city ood stEts )

 DatE:   lo *rrd- ?oz-a
                                                                                tAnattnt    oltwl    stgzaalrt
